Citation Nr: 1533827	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-47 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include arthritis.

2.  Entitlement to service connection for residuals of cervical spine vertebral fractures.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from January 1991 to March 1991.  The Veteran has also had Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005 (right knee) and September 2006 (cervical spine vertebral fractures) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran did not submit a timely VA Form 9.  The Veteran has explained that he never received the statement of the case because it was mailed to the wrong address.  In an undated memorandum decision, the RO determined that it would consider the Veteran's representative's December 2010 written correspondence as a timely substantive appeal in lieu of a VA Form 9.  The Board agrees with the RO's decision and takes jurisdiction over the claims, although the December 2010 correspondence was not received within 60 days of issuance of the February 2009 statement of the case.  As such, the Board finds that, in light of the good-cause waiver of the timeliness requirement for receipt of a substantive appeal within 60 days of issuance of the statement of the case (when more than one year from the date of notice of the rating decision at issue), the rating decisions on appeal are as stated above.  In this regard, the Board finds that a statement received in October 2005 may reasonably be construed as a timely notice of disagreement with the September 2005 rating decision denial of service connection for a right knee disability.  The Board also finds that a November 2006 statement may be reasonably construed as a timely notice of disagreement with the September 2006 rating decision denial of service connection for residuals of cervical spine vertebral fractures.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disability as well as residuals of cervical spine vertebral fractures.  Specifically, he has claimed that his disabilities are the result of a motor vehicle accident he experienced while returning home from a September 1986 United States Army Reserves drill.  Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  A Veteran may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e).  

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  Therefore, the Veteran has claimed service connection for disabilities arising out of an incident of ACDUTRA or INACDUTRA.

In its December 2013 Remand, the Board noted that although treatment records for the Veteran's service in the Army Reserves had been associated with the claims file, these records did not indicate the specific dates of the Veteran's ACDUTRA or INACDUTRA service.  Accordingly, the Board remanded the claims in order to obtain the specific dates of active service, ACDUTRA, and/or INACDUTRA, particularly as they related to the September 20, 1986, motor vehicle accident.  Significantly, the Board further instructed that after completing this additional development, if the Veteran was found to have been engaged in ACDUTRA or INACDUTRA service on September 20, 1986, then the Appeals Management Center was to provide the Veteran with a VA examination to evaluate his service connection claims for degenerative arthritis of the right knee and residuals of a vertebral fracture. 

While the claim was remanded, the Veteran's leave and earnings statements were associated with the claims file.  Crucially, one of these statements pertaining to the period from September 1, 1986, to September 30, 1986, contained the following line item in the "REMARKS" section: 20SEP86-1 / 16197.  This suggests that the Veteran was indeed engaged in and compensated for ACDUTRA or INACDUTRA service on September 20, 1986.

However, despite the Board's December 2013 Remand directives, the Appeals Management Center did not provide the Veteran with a VA examination to evaluate his service connection claims for degenerative arthritis of the right knee and residuals of a vertebral fracture.  Rather, a September 2014 supplemental statement of the case continued to deny the Veteran's service connection claims because no line of duty determination had been established for the accident.  As articulated in the Veteran's June 2015 Informal Hearing Presentation, the Appeals Management Center failed to comply with the Board's Remand instruction to secure the VA medical examinations and medical nexus opinions on the issues.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, case must again be remanded so that the VA examination requested in the Board's December 2013 Remand can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with a VA examination to evaluate his service connection claims for degenerative arthritis of the right knee and residuals of a vertebral fracture.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all patient records associated with the claims file and offer an opinion as to whether it is at least as likely as not that a right knee disability, to include arthritis, or residuals of cervical spine vertebral fractures, is/are related to any incident of active duty, ACDUTRA, or INACDUTRA (to include the September 1986 motor vehicle accident).  The examiner should provide an explanation for all conclusions reached.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Thereafter, readjudicate the issues (service connection for degenerative arthritis of the right knee and service connection for residuals of cervical spine vertebral fractures).  If any benefit sought is not granted, then issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




